Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
Applicant's submission filed 03/16/2021 has been entered.  Claims 1-20 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because the unlabeled rectangular boxes and circles (401, 402, 403, 410, 412, 413, 415, 416, 417, 420, 430, 450, 453, 454, 455, 456) shown in the drawings FIG 4 should be provided with descriptive text labels  See MPEP 608.02, 608.02(b) and 37 CFR 1.84(o).  Correction is required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7-8, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Snodgrass (US 2009/0266842) in view of Tenarvitz (US 2011/0121974 and US 6838992).
Regarding claim 1, Snodgrass discloses dispensing device (dispenser 10 in title, abstract, figs 4 and 10-12) comprising:
a housing (housing including cassis 12 and cover 18 in figs 4, 10-11, para 0028, 0041, 0047);
a processor (microprocessor CPU in fig 12, para 0066);
memory (memory in fig 12, para 0064);
an infrared transmitter (IR transmitter in fig 12, para 0064, 0067);
logic stored on the memory for causing the infrared transmitter to transmit a first signal into a sensing area to detect an object (CPU programmed to modulated IR signal to detect the presence of a user’s hand beneath the dispenser in para 0064-0071);
an actuator for causing the dispenser to dispense a dose of fluid upon the detection of the object (motor, gear drive, cam and/or lever to mechanically actuate the pump to dispense a dose of fluid chemical in para 0072).  

logic stored on the memory for causing the infrared transmitter to transmit a second signal, wherein the second signal is a modulated infrared signal; and wherein the modulated infrared signal is a data signal; and wherein the second signal includes data indicative of the dispenser dispensing a dose of fluid.
Tenarvitz ‘974 discloses an analogous art dispenser with monitoring hygiene compliance in a tracking environment (title, abstract fig 6) including dispenser 5 with microprocessor based controller 19 controlling IR transmitter 18 to transmit compliance data para indicating a dispensing event to monitor hygiene compliance (fig 6, para 0051-0061).  Processor and memory for dual mode monitor and report is disclosed in para 0005.  The dispenser may be an automatic powered dispenser (par 0055) as in Snodgrass.  Software is included in para 0012 and programming in para 0062 and Tenarvitz ‘992 is incorporated by reference in para 0015 to disclose the simple and modular components.  
Tenarvitz ‘992 includes microprocessor based controller with software program/routines/instructions including modulation/demodulation process to transmit/receive modulated IR compliance data such as (col 9 line 7-col 10 line 65).  IR provides advantages such as being low cost and highly proximate for location fix (col 9 line 59-col 10 line 3) and single processor modulating/demodulating different signals with conserved battery life (col 10 lines 22-54). 
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at 
Claim 15 corresponds to claim 1 with the addition of the dispenser including features disclosed in Snodgrass of
a plurality of batteries (batteries, such as four D cells, in para 0047, 0056, 0065);
wherein the first signal and the second signal are two different types of signals (the first signal is a detection signal in para 0068-0071 and the second wireless signal is compliance data communication signal in para 0064) and
a receiver for receiving one of the two different types of signals; wherein the first signal reflects off of the object when the object is positioned in the sensing area and the reflected signal is detected by the receiver (IR received detect return signal reflected back from an object para 0069-0071).
Snodgrass does not expressly disclose that the second signal is infrared, but this is taught by Tenarvitz as applied above to claim 1.

Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, logic stored on the memory for causing the actuator to dispense a product and wherein the data signal is indicative of a dispense event in view of Snodgrass disclosing the dispenser CPU automatically causing the actuator to dispense product  and to store and transmit data regarding the dispense event for hygiene compliance and/or cartridge refilling to avoid empty cartridge (para 0047, 0064, 0072) and/or Tenarvitz ‘974 disclosing event notification for hygiene compliance (para 0002, 0051, 0054-0055, 0063).
Regarding claims 3 and 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the data signal is indicative of a dispenser identification in view of Tenarvitz ‘974 disclosing dispenser adds and transmits data element indicating dispenser (its own) identifying data in par 0051-0054 for compliance monitoring and location tracking.
Regarding claims 4 and 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above logic stored on the memory for receiving a unique identifier that correlates to a person's identity in view of Snodgrass receiving person ID from badge for compliance monitor (para 0064) and/or Tenarvitz ‘974 receiving unique person ID from badge for compliance monitoring (para abstract, 0053-0056).

Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the touch-free device is soap, sanitizer or lotion dispenser in view of Snodgrass disclosing a touch-free soap, sanitizer or lotion dispenser for cleaning, hygiene or sanitizing that addresses the problem of cross-hand contamination (title, para 0002, 0004, 0032).

Claims 5, 9-12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Snodgrass (US 2009/0266842) in view of Tenarvitz (US 2011/0121974 and US 6838992) as applied above and further in view of Huang (US 2009/0195385).
The combination applied above does not expressly disclose the limitations of claims 9-14, and 18.  
Claim 9 corresponds to claim 1 with the addition of the dispenser including features disclosed in Snodgrass of
soap, sanitizer or lotion dispenser (title, para 0002, 0004, 0032 -see rejection of claim 8);

the pump in fluid communication with the reservoir (pump attached to reservoir in para 0072);
a plurality of batteries (batteries, such as four D cells, in para 0047, 0056, 0065);
an infrared transmitter emitting outside of the housing (IR transmitter in para 0068-0071 detecting reflection from hand beneath the dispenser) and
wherein the first signal and the second signal are different from one another (the first signal is a detection signal in para 0068-0071 and the second signal is compliance data communication signal in para 0064).
Snodgrass does not expressly disclose that the second signal is infrared, but this is taught by Tenarvitz as applied above to claim 1.
Snodgrass does not expressly disclose the infrared transmitter located at least partially outside of the housing (IR transmitter in para 0068-0071 detecting hand beneath the dispenser, at least part of the transmitter would need to be outside the chassis or cover to emit beneath the dispenser).
Huang discloses an analogous art hand hygiene monitoring system (title, abstract) with infrared proximity sensor (2 in fig. 1a, para 0052, element 10 in fig 2a, para 0053) extending outside the housing to emit/detect signals beneath the dispenser.
Therefore, claim 9 would have been obvious for the reasons applied to claim 1 and it further would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied 
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the data signal is indicative of a dispenser identification in view of Tenarvitz ‘974 disclosing dispenser adds and transmits data element indicating dispenser (its own) identifying data in par 0051-0054 for compliance monitoring and location tracking.
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above logic stored on the memory for receiving a unique identifier that correlates to a person's identity in view of Snodgrass receiving person ID from badge for compliance monitor (para 0064) and/or Tenarvitz ‘974 receiving unique person ID from badge for compliance monitoring (para abstract, 0053-0056).
Regarding claims 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the data signal comprises time of dispense data in view of Snodgrass communicating time of dispense/sanitize event data for compliance monitor (para 0064) and/or Tenarvitz ‘974 communicating time of dispense event data for compliance monitoring (fig 7, para 0057, 0062).
Regarding claims 5, 12 and 18 Tenarvitz ‘974 discloses waiting an interval before retransmitting tag ID (para 0061).

Regarding claims 5, 12 and 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above logic stored on the memory for waiting until an object is no longer present in the sensing area before transmitting the data signal in view of Tenarvitz ‘974 disclosing waiting an interval before retransmitting tag ID (para 0061) and Huang disclosing transferring data at end of shift or time such as 3am (para 0074) when object (nurse) is not present. 

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Snodgrass (US 2009/0266842) in view of Tenarvitz (US 2011/0121974 and US 6838992) as applied above and further in view of Cohen (US 6236317).
The combination applied above does not expressly disclose the limitations of claims 6 and 19.
Cohen disclose an analogous art apparatus for enhancing hygiene (title, abstract) with querying for information once link is established providing bidirectional data communication  (col 13 line 54-col 14 line 5, col 14 lines 43-65).  
Regarding claims 6 and 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, establishing a communications link using a modulated .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Snodgrass (US 2009/0266842) in view of Tenarvitz (US 2011/0121974 and US 6838992) and Huang (US 2009/0195385) as applied above and in further in view of Cohen (US 6236317).
The combination applied above does not expressly disclose the limitations of claims 6, 13 and 19.
Cohen disclose an analogous art apparatus for enhancing hygiene (title, abstract) with querying for information once link is established providing bidirectional data communication (col 13 line 54-col 14 line 5, col 14 lines 43-65).  
Regarding claims 6, 13 and 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, establishing a communications link using a modulated infrared signal prior to transmitting the data signal in view of 
Cohen disclosing querying for information once link is established providing bidirectional data communication (col 13 line 54-col 14 line 5, col 14 lines 43-65). 
Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. 

This response is not persuasive.  The objection is directed to the elements of the invention, not the room or bed.  Unlabeled rectangular boxes and circles (401, 402, 403, 410, 412, 413, 415, 416, 417, 420, 430, 450, 453, 454, 455, 456) in FIG 4 should be provided with descriptive text labels.  Correction is required.
Regarding the 35 USC 112 rejection, Applicant argues that claims 7 and 8 have been amended to overcome the 112 rejection.
This argument is not persuasive because claim 8 refers to “the touch free device,” but a “touch free device” is not previously recited in the clams.
Regarding the 35 USC 103 rejection, applicant argues that Tenarvitz (par 0005) refers to Gorra (US 5945910) and Gorra lacks infrared transmitter with second mode.
This argument is not persuasive because Tenarvitz includes IR transmitter 18 with second mode of transmitting ID data 15 to collector 30 under control of microprocessor 19 (fig 6, para 0051, 0054, 0061).  Par 0005 of Tenarvitz is referenced to indicate that microprocessor based controller 19 would include a memory as in the CPU and memory of the primary reference (Snodgrass).  Snodgrass uses IR to detect an object (hand/body in para 0068) and read a badge (par 0034, 0064).  Snodgrass also discloses a serial port to connect to a control unit in wired or wireless fashion, to communicate or transmit compliance, dispensing or other data, but does not expressly disclose the data be transmitted by IR transmitter.   Contrary to applicant’s remarks, Gorra (US 5945910) includes dual (monitoring and reporting) IR modes of IR object detection mode to detect 
Applicant argues the Office Action cites to Tenarvitz '992 for "advantages of conserving battery life".  The cited portion of Tenarvitz '992 is discussing conserving battery life on the badge "by reducing the 'duty cycle' of the IR LEDs. See col. 10, lines 22-34. The claimed invention does not conserve battery life by reducing a duty cycle of an IR LED.
This argument is not persuasive because the rejection points out that Tenarvitz includes additional advantages of low cost, highly proximate for location fix and single processor modulating/ demodulating different signals.  Snodgrass recognizes that it is desirable to reduce power consumption to conserver battery life of the dispenser (para 0065-0066, 0071) with low power sleep state that would appear to be relevant to applicant’s invention that is titled “LOW POWER DEVICES HAVING INFRARED SENSORS FOR BOTH DETECTING PROXIMITY OF AN OBJECT AND FOR TRANSMITTING DATA.” The IR communication of Tenarvitz allows similar low power operation.  Also, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that the rejections are mere conclusory without clear articulation of the reasons why the claims are obvious.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Diaz (US 2014/0375457) discloses an analogous art hygiene compliance monitoring and identification system with IR sensing and data communication.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

4/29/2021							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683